  Case 16-15559         Doc 58     Filed 05/03/19 Entered 05/03/19 09:56:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-15559
         CHARLES E STANFORD
         LASHUNDA D SANDERS
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/06/2016.

         2) The plan was confirmed on 08/30/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/30/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/09/2019.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-15559          Doc 58      Filed 05/03/19 Entered 05/03/19 09:56:59                     Desc Main
                                       Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor               $11,450.00
        Less amount refunded to debtor                             $15.60

NET RECEIPTS:                                                                                    $11,434.40


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,710.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $512.14
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,222.14

Attorney fees paid and disclosed by debtor:                   $290.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
Accounts Receivable Ma            Unsecured         480.00           NA              NA            0.00       0.00
AT&T SERVICES INC                 Unsecured            NA         647.85          647.85           0.00       0.00
ATG CREDIT                        Unsecured          36.00           NA              NA            0.00       0.00
City of Chicago Corporate Counsel Unsecured      2,348.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         2,700.00       7,346.20        7,346.20           0.00       0.00
CMRE FINANCE                      Unsecured         177.00           NA              NA            0.00       0.00
CMRE FINANCE                      Unsecured         150.00           NA              NA            0.00       0.00
FIRST FINANCIAL INVESTMENT FUN Unsecured            619.00           NA              NA            0.00       0.00
GRANDPOINTE                       Unsecured         122.00           NA              NA            0.00       0.00
IC SYSTEMS                        Unsecured         286.00           NA              NA            0.00       0.00
IC SYSTEMS                        Unsecured         113.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE                Priority            0.00        444.17          444.17        314.28        0.00
IL DEPT OF REVENUE                Unsecured            NA          43.32           43.32           0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured            NA         614.28          614.28           0.00       0.00
INTERNAL REVENUE SERVICE          Priority             NA       3,239.20        3,192.42      2,365.51        0.00
INTERNAL REVENUE SERVICE          Unsecured     15,000.00     20,307.57        19,676.18           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Secured            6,975.00     13,017.38         6,975.00      3,995.70     536.77
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          5,561.00            NA         6,042.38           0.00       0.00
KEYNOTE CONSULTING                Unsecured         234.00           NA              NA            0.00       0.00
LIGHTHOUSE FINANCIAL GROUP        Unsecured      1,915.00            NA              NA            0.00       0.00
M3 Financial Services             Unsecured          26.00           NA              NA            0.00       0.00
M3 Financial Services             Unsecured          26.00           NA              NA            0.00       0.00
Mci                               Unsecured         689.00           NA              NA            0.00       0.00
Med Business Bureau               Unsecured         959.00           NA              NA            0.00       0.00
Med Business Bureau               Unsecured         478.00           NA              NA            0.00       0.00
Med Business Bureau               Unsecured         355.00           NA              NA            0.00       0.00
Med Business Bureau               Unsecured         150.00           NA              NA            0.00       0.00
Med Business Bureau               Unsecured         100.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured             200.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured             200.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured            357.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-15559        Doc 58      Filed 05/03/19 Entered 05/03/19 09:56:59                    Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
NATIONWIDE CREDIT & COLLECTION Unsecured         184.00             NA           NA             0.00         0.00
NORTHWEST COLLECTORS           Unsecured         167.00             NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         908.00        3,408.36     3,408.36            0.00         0.00
PINNACLE CREDIT SERVICES       Unsecured            NA         1,586.44     1,586.44            0.00         0.00
SEVENTH AVE                    Unsecured          96.00             NA           NA             0.00         0.00
SOUTHWEST CREDIT               Unsecured         215.00             NA           NA             0.00         0.00
SPRINT NEXTEL                  Unsecured            NA         1,512.88     1,512.88            0.00         0.00
ST IL TOLLWAY AUTHORITY        Unsecured          63.00             NA           NA             0.00         0.00
Stellar Recovery Inc           Unsecured         407.00             NA           NA             0.00         0.00
VILLAGE OF NORTH RIVERSIDE     Unsecured         200.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                   $0.00
      Mortgage Arrearage                                      $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                             $6,975.00          $3,995.70                 $536.77
      All Other Secured                                       $0.00              $0.00                   $0.00
TOTAL SECURED:                                            $6,975.00          $3,995.70                 $536.77

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                   $0.00
       Domestic Support Ongoing                               $0.00              $0.00                   $0.00
       All Other Priority                                 $3,636.59          $2,679.79                   $0.00
TOTAL PRIORITY:                                           $3,636.59          $2,679.79                   $0.00

GENERAL UNSECURED PAYMENTS:                           $40,877.89                    $0.00                $0.00


Disbursements:

       Expenses of Administration                              $4,222.14
       Disbursements to Creditors                              $7,212.26

TOTAL DISBURSEMENTS :                                                                         $11,434.40




UST Form 101-13-FR-S (09/01/2009)
  Case 16-15559         Doc 58      Filed 05/03/19 Entered 05/03/19 09:56:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
